DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 5, the seal 26 (see ¶[0045]) is incorrectly labeled as element 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the reinforcement element in claims 1-2 and 7- 13, corresponding to elements (18, 28, 30, 32).   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitations of “the tube” and “the collector” are unclear, as they are previously recited as “at least one tube” and “at least one collector.”  It is thus unclear which tube or collector is being referred to.  
	Regarding claim 2, the recitation “the at least one tube is flat and has a relatively long axis” is unclear.  It is unclear how an “axis” can be long, or what it is long relative to, as no comparison is made.  
	Regarding claim 2, the recitation “the length of which is 12 mm or more and/or up to 100 mm” is unclear.  It is unclear what “which” is referring to, the tube or the axis.  Further, it is unclear what range is covered by the claim language “12 mm or more and/or up to 100 mm.” For example, the claim language could be read as length is greater than or equal to 12 mm, as well as ranging from 0 to 100 mm, which are mutually exclusive.  
	Regarding claim 3, the recitation “wherein the at least one reinforcing element is basically an inner rib extending perpendicular to the long axis and/or basically a tube wall  extending perpendicular to a tube axis” is unclear.  It is unclear what the limitations “basically an inner rib” or “basically a tube wall” mean, as “basically” is a relative term, not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Regarding claim 5, “the at least one insert” lacks antecedent basis.  
	Regarding claim 6, “a tube end” is unclear, as it is unclear if this is referring to an end of “the at least one tube” previously recited.  

	Regarding claim 8, the recitations of “the tube” and “the collector” are unclear, as they are previously recited as “at least one tube” and “at least one collector.”  It is thus unclear which tube or collector is being referred to.  
	Regarding claim 9,  the recitation “wherein at least one inner rib is formed integrally with (= in a manner that is built in) the tube” is unclear.  It is unclear if the claim language in parentheses is part of the claim, or what “= in a manner that is built in” is intended to impart to the claim.  Further, from the specification, it is clear the “inner rib” is an embodiment of the “reinforcing element,” however, here, the tube includes the “reinforcing element” from claim 8, in addition to the “inner rib” of claim 9.  It is unclear if these are the same element, or a different element.
	Regarding claim 10, “the tube” is unclear, as the tube is previously recited as “the at least one tube.” It is thus unclear which tube is being referred to.  
Regarding claim 10, “at least one wall of the tube is basically bent in a manner extending perpendicular to the tube axis” is unclear.  First, it is unclear what “the tube axis” is, as multiple axes are previously defined, but not the “tube axis.”  (It is noted the term “basically” with respect to claim 10 is given a special definition ¶[0047] and thus is not subject to a 112 (b) rejection).
Regarding claim 12, the recitations of “the tube” and “the collector” are unclear, as they are previously recited as “at least one tube” and “at least one collector.”  It is thus unclear which tube or collector is being referred to.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-9, and 11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lambert (US6247232).
Regarding claim 1, Lambert discloses a heat exchanger (heat exchanger - title), comprising at least one collector (tank/header assembly 60 & header 30; Fig. 1-3/13) and at least one tube (tubes 22; Fig. 1), in which the tube is installed in the collector by at least one seal (grommet 40; Fig. 10) disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube, wherein the tube comprises at least one reinforcing element (tube stiffener 50; Fig. 9-11) that is provided only in a connection region (see region between tube 22 & header potion 38; Fig. 9-11) between the tube and the collector.

	Regarding claim 5, Lambert discloses the limitations of claim 4, and Lambert further discloses the at least one insert has at least one web (see shape of stiffener 50). 
	Regarding claim 7, Lambert discloses the limitations of claim 1, and Lambert further discloses the at least one reinforcing element is soldered to the tube (“short flat length of metal … brazed or welded in place” – Col. 9, lines 5-15). NOTE: While sometimes a distinction is made between soldering and brazing (namely by the melting temperature of the material, with solder having a low melting point and brazing having a high melting point), the instant specification appears to refer to both processes interchangeably, for example ¶[0006], which states “high-temperature hard soldering based on the flux of the controlled atmospheric brazing” and thus is treated accordingly. 
 	Regarding claim 8, Lambert discloses a method (see assembly steps of Fig. 5-7) of manufacturing a heat exchanger by installing at least one tube (tubes 22; Fig. 1) in at least one collector (tank/header assembly 60 & header 30; Fig. 1-3/13)  by means of a seal (grommet 40; Fig. 10) disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube, wherein at least one reinforcing element (tube stiffener 50; Fig. 9-11) is provided in or to the at least one tube.


Regarding claim 11, Lambert discloses the limitations of claim 8, and Lambert further discloses the at least one reinforcing element is soldered to the at least one tube (“short flat length of metal … brazed or welded in place” – Col. 9, lines 5-15). NOTE: While sometimes a distinction is made between soldering and brazing (namely by the melting temperature of the material, with solder having a low melting point and brazing having a high melting point), the instant specification refers to brazing as high temperature soldering, for example ¶[0006], which states “high-temperature hard soldering based on the flux of the controlled atmospheric brazing” and thus is treated accordingly.
Claim(s) 1, 6-9 and 11-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jones (US3447603).  
Regarding claim 1, Jones discloses a heat exchanger (Fig. 1-3), comprising at least one collector (tube sheet 13 & not shown tank – Col. 3, lines 40-55) and at least one tube (tubes 11), in which the tube is installed in the collector by at least one seal (elastomeric material 20) disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube, wherein the tube comprises at least one reinforcing element (metal sleeve 15) that is provided only in a connection region between the tube (12) and the collector.
	Regarding claim 6, Jones discloses the limitations of claim 1, and Jones further discloses   the at least one reinforcing element is a collar (metal sleeve 15) provided on a tube end.

Regarding claim 8, Jones discloses a method of manufacturing a heat exchanger (Fig. 1-3) by installing at least one tube (tubes 11) in at least one collector by means of a seal (elastomeric material 20) disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube, wherein at least one reinforcing element (metal sleeve 15) is provided in or to the at least one tube.
Regarding claim 9, Jones discloses the limitations of claim 8, and Jones further discloses at least one inner rib (30) is formed integrally with the tube (the two components are made into an integral assembly via soldering  – Col. 4, lines 5-10).
	Regarding claim 11, Jones discloses the limitations of claim 8, and Jones further discloses the at least one reinforcing element is soldered  (soldering  – Col. 4, lines 5-10).  to the at least one tube.
Regarding claim 12, Jones discloses the limitations of claim 11, and Jones further discloses after the tube is installed in the collector (Col. 4, lines 35-45). 
Claim(s) 1, 4-5, 8, and 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Krueger (DE2747275). 
	Regarding claim 1, Krueger discloses a heat exchanger (heat exchanger – Page 1), comprising at least one collector (see assembly plate 4; Fig. 1, which is a part of the “collector” – Page 1) and at least one tube (tube 1; Fig. 1), in which the tube is installed in the collector by at least one seal (elastic seal 5; Fig. 1) disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube, wherein the tube 
	Regarding claim 4, Krueger discloses the limitations of claim 1, and Krueger further discloses the at least one reinforcing element is an insert (annular ring 8/profile 41/profile 51; Fig. 1, 4-5).
Regarding claim 5, Krueger discloses the limitations of claim 1, and Krueger further discloses at least one web (see 4 webs of X-shaped profile 51; Fig. 5) or a circular or elliptical cross-section (annular ring 8/profile 41; Fig. 1 & 4).
Regarding claim 8, Krueger discloses a method of manufacturing a heat exchanger (heat exchanger – Page 1) by installing at least one tube (tube 1; Fig. 1) in at least one collector by means of a seal (elastic seal 5; Fig. 1) disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube, wherein at least one reinforcing element (annular ring 8/profile 41/profile 51; Fig. 1, 4-5) is provided in or to the at least one tube.
	Regarding claim 10, Krueger discloses the limitations of claim 8, and Krueger further discloses the tube has a flat cross- section with a relatively long axis and a relatively short axis when viewed in cross-section and at least one wall of the tube is basically bent (see widened part 9; Fig. 1) in a manner extending perpendicular to the tube axis (longitudinal axis of tube 1; Fig. 1)
Claim(s) 1, 4-5 and 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chartet (DE2624879). 
	Regarding claim 1, Chartet discloses a heat exchanger (radiator – Page 1 & Fig. 1-4), comprising at least one collector (reservoir 3) and at least one tube (tubes 1), in which the tube is installed in the collector by at least one seal (collars 13 & “elastic” – Page 1-2) disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube , wherein the tube comprises at least one reinforcing element (reinforcement 18/19) that is provided only in a connection region between the tube and the collector.
Regarding claim 4, Chartet discloses the limitations of claim 1, and Chartet further discloses the at least one reinforcing element is an insert (reinforcement 18/19)
Regarding claim 5, Chartet discloses the limitations of claim 1, and Chartet r further discloses the at least one insert (18) has at least one step (see steps therof) and/or at least one web (see webs of 18/19) and/or an elliptical cross-section (see shape of 19).
Regarding claim 8, Chartet discloses a method of manufacturing a heat exchanger (radiator – Page 1 & Fig. 1-4) by installing at least one tube (tubes 1) in at least one collector (reservoir 3) by means of a seal (collars 13 & “elastic” – Page 1-2)  disposed between the collector and the tube in such a manner that fluid connection is possible between the collector and the tube, wherein at least one reinforcing element (reinforcement 18/19) is provided in or to the at least one tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US6247232)/ Krueger (DE2747275)/ Chartet (DE2624879) in view of Watanabe (US20070119430). 
Regarding claim 2, Lambert/Krueger/Chartet teaches the limitations of claim 1, and Lambert/Krueger/Chartet does not teach wherein the at least one tube is flat and has a relatively long axis, when viewed in cross-section, the length of which is 12 mm or more and/or up to 100 mm.
Watanabe teaches wherein the at least one tube (tube 10; Fig. 3) is flat and has a relatively long axis, when viewed in cross-section, the length of which is 12 mm or more and/or up to 100 mm (66 mm ¶[0071]), for suitable use in a heat exchanger.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lambert/Krueger/Chartet to include the length dimension of Watanabe, as it has been held obvious to try when  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Here, such a length dimension is known to be suitable for use in such a heat exchanger. 
	Regarding claim 3, Lambert/Krueger/Chartet teaches the limitations of claim 2, and Lambert/Krueger/Chartet further teaches the at least one reinforcing element is basically an inner rib (50; Fig. 9-11 – Lambert/profile 51 – Krueger/reinforcement 18/19 - Chartet) extending perpendicular to the long axis.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US6247232)/ Krueger (DE2747275)/ Chartet (DE2624879)  in view of Emrich (US20050161194).
	Regarding claim 13, Lambert/Krueger/Chartet teaches the limitations of claim 8, and Lambert/Krueger/Chartet does not teach the at least one reinforcing element is formed by extrusion molding and/or bending.
	Emrich teaches at least one reinforcing element is formed by extrusion molding and/or bending (extruded molding/folding - ¶[0015-0017] & 210/410 Fig. 2-3), in order to increase the strength and stability of the tube (¶[0015-0017]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Lambert/Krueger/Chartet to include the extruding or bending formed reinforcing element of Emrich, in order to provide reinforcement, because it is well known in the art for the purpose of providing such a reinforcing element, to substitute a reinforcing element made by extrusion molding or bending to perform the same function in a heat exchanger.  The substitution would have resulted in the predictable result of providing a reinforcing element to the tube/collector connection region.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted while the following references could also be used in a rejection of the instant claims, they are not relied upon in any rejection so as to provide compact prosecution and reduce the number of redundant rejections:
Overbury (US20070131404) teaches a tube/header stiffening part
Mohn (US5511613) teaches a tube stiffener, of a built-in, integral type
Miller (US20160370126) teaches a tube/header sleeve
Chartet (US404443) teaches a tube/header stiffener 
Ambros (US20050161206) teaches a reinforcement element (Fig. 8)
Smith (US20060283585) teaches means to strengthen a heat exchanger

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763